STATE OF LOUISIANA


                            COURT OF APPEAL


                               FIRST CIRCUIT


                              NO. 2021 CJ 1328




                          STATE OF LOUISIANA,
             IN THE INTEREST OF H.R., L.A., J. A., R.A., E. A.




                                       Judgment Rendered:   FEB 2 5 2022




                               Appealed from the
                           22nd Judicial District Court
                    Parish of St. Tammany, State of Louisiana
                               No. JC 0285 2019


                  The Honorable Scott Gardner, Judge Presiding




Jane Hogan                                  Attorney for Appellant,
Hammond, Louisiana                          R.A.




Betsy Humphries Smith                       Attorney for Appellees,
Mandeville, Louisiana                       H.R., L.A., J. A., R.A., and E.A.




Kimberly E. DeBrock                         Attorney for Appellee,
Covington, Louisiana                        State of Louisiana, Department of
                                            Children and Family Services




              BEFORE: McDONALD, LANIER, AND WOLFE, JJ.
WOLFE, J.,


       The mother of five minor children appeals the trial court' s judgment that

terminated her parental rights, as well as the parental rights of the children' s fathers,

and freed the children for adoption. We affirm.


                                           FACTS


       On October 25, 2019, H.R. ( born April 11, 2008), L.A. (born            July 15, 20 10)

J. A. (born August 1, 2013) and twins, R.A. and E.A. (born November 16, 2015),


were removed from the custody of their mother, R.A., and           D.A. (the father of L.A.,


J. A., R.A., and E. A.), and placed   in state custody by instanter order. The Department

of Children and Family Services ( DCFS) had received a report that R.A. and D.A.

were manufacturing and selling methamphetamine in their home, using drugs, and

facing eviction. DCFS' s investigation revealed the home in which the children were

living was unsafe due to holes in the ceiling, exposed electrical wiring, and the
presence   of rodents.       Further, R.A. and D.A.      admitted to almost daily use of

methamphetamine for the preceding two months, were unemployed, and had no

resources to assist with gas, food,        or housing.     R.R., the father of H.R.,       was




reportedly living in New York, but his whereabouts were unknown.                        DCFS


implemented two safety plans, placing the children first with a paternal uncle and

then with the paternal grandmother; however, neither relative was able to continue


caring for the children. Continued custody, with the children placed in certified

foster homes, was confirmed based on the allegations supporting the instanter order.

       On November 26, 2019, the District Attorney' s office filed a child in need of

care ( CINC) petition for the five children.       In addition to setting forth the grounds

that supported the instanter order, the petition alleged that R.R. had not provided

support or visited with H.R. since H.R. was seven months old.'                DCFS' s report




1
       DCFS was unable to locate R.R. after a clear search. A curator was appointed to represent
R.R. in these proceedings.

                                               2
indicated that R.A. and D.A. were seeking inpatient substance abuse treatment.      At


the adjudication hearing, the parents, through their appointed counsel, stipulated the

children were children in need of care, without admitting to the allegations of the

petition, and the children were adjudicated children in need of care. The trial court


ordered that the children remain in state custody, in their foster home placements,

and approved DCFS' s case plan with the goal of reunification.


         To achieve the goal of reunification, the case plan required the parents to


obtain and maintain safe and stable drug-free housing that met the children' s basic

needs; allow DCFS to assess the home for safety, including criminal background

checks on persons 18 years of age or older living or frequently staying overnight in

the home; maintain contact with DCFS; complete the substance abuse treatment


program recommended by DCFS and follow all recommendations; remain drug free

and submit to random drug screens as directed by DCFS; maintain legal income and

submit verifiable proof of such on a monthly basis;        complete a mental health


assessment and follow all recommendations; keep DCFS informed of the family' s

needs;    and enroll in and complete the domestic violence program " Truth 180."


Further, the parents were required to attend meetings, visits with the children, and


court hearings; complete parenting classes; demonstrate positive parenting on visits;

and pay support for the children in the amount of $25. 00 per child (totaling $ 125. 00

per month for R.A.),     beginning in November 2019,      with payments remitted to


DCFS.


         On April 22, 2020, the trial court held a six-month review hearing, where the

parents again stipulated that the children remain in state custody without admitting

to the allegations against them. DCFS reported on the parents' compliance with case


plan requirements, noting that after completing a 28 -day drug treatment program,

R.A. continued to have negative drug screens; however, D.A. repeatedly tested

positive for cocaine, methamphetamine, and amphetamine.          D.A. had also been


                                           3
arrested for drug court sanction. DCFS reported that R.A. had been employed since

January 2020, but had not made monthly financial contributions toward the

children' s care.   R.A. and D.A. had attended " most"   family visits since completing

inpatient treatment, though it was noted D.A. appeared to be impaired on several of

them.    The trial court approved the updated case plan and retained the goal of


reunification, but prohibited contact between the children and their fathers until the


fathers provided DCFS with evidence of sobriety.

        Prior to the scheduled twelve-month review hearing,          R.A.   obtained    a



protective order against D.A., and   the couple separated. At a special review hearing

conducted the next month, the case worker testified that R.A. had a new boyfriend


who lived in the same home where R.A. was renting a room. The case worker stated

R.A. questioned whether her boyfriend needed to work the case plan and was advised


that he would need to complete a criminal background check. R.A. related that her


boyfriend had a criminal past and expressed some concern about the charge;


however, the case worker was unsure of its specific nature. The case worker further


related that it was unclear whether R.A. intended to continue the relationship.        At


the conclusion of the hearing, the trial court ordered that the children remain in state

custody and maintained the existing case plan with the goal of reunification.

        In advance of the twelve- month review hearing, DCFS recommended that it

was in the best interest of the children to change the case plan goal to adoption.


DCFS reported that neither D.A. nor R.R. had complied with the case plan. DCFS


reported that R.A. was compliant with some but not all requirements of the case plan.


In particular, R.A.     had not completed her drug treatment program,        completed




parenting intervention, attended all court hearings and meetings, or reported current

employment.     Further, it was reported that R.A. had not made monthly financial

contributions toward the care of the children, though it was noted that she received


 4,900.00 in stimulus funds that she used to purchase a car despite not having a valid

                                            4
driver' s license.   With regard to housing, it was reported that R.A. was renting a

three- bedroom trailer in Denham Springs for $ 800. 00 per month, where her


boyfriend, B.G., and his children also lived.       It was noted that B.G. was a sex


offender who registered as living at R.A.' s address.

       At the twelve- month review hearing, the DCFS case manager testified that

DCFS did not consider R.A.' s home to be safe and stable due to her live- in


boyfriend. R.A. reportedly told the case worker that she needed him to stay with her

because she could not otherwise " afford to do it." The case manager reported that


R.A. completed a psychological assessment and made some " parental contributions


to the children."    R.A. reportedly had a new job, but DCFS had no details about the

employer.
            The case manager explained that R.A. was referred to parenting classes

in St. Tammany Parish but the provider did not return R.A.' s call so R.A. did not

begin the classes.


       The case manager was asked why DCFS was not opting to allow R.A. more

time to work her case plan and responded that R.A. had not fully addressed the

reasons that the children came into care.        The case worker expressed particular


concern that R.A. had a history of abusive relationships and was now living with and

financially dependent on a registered sex offender. At the time of the hearing, B.G.

had not agreed to a criminal background check and R.A. had expressed that she did

not believe he " had to work a case plan."   DCFS had only unofficial information that

B. G. was convicted in 2004 of contributing to the delinquency of a juvenile to

perform sexually immoral acts.       The case worker testified she advised R.A. that


DCFS could not recommend that the children live in the same home as B. G. and


R.A. responded that she needed help and could not support five children on her own.

       R.A. testified at the hearing that she had been drug- free for nearly one year.

She confirmed that she was no longer involved with D.A. and that she was living in

Denham Springs with B. G. and his children.       She stated that she started a new job


                                             5
the previous week and described her monthly expenses, including $ 800. 00          in rent


that was soon increasing to $ 1,    000. 00.   She explained that she used the stimulus


money she received to buy a vehicle in compliance with "one of [her] stipulations,"

noting that she needed to be able to transport her children. R.A. testified that she

always brought food when she visited the children and bought the children other


things they wanted, such as sandals. She stated she intended to find a second job to

better support her children, explaining that she had no family or support system

nearby. R.A. indicated, however, that B.G. and his family were willing to help with

anything they could. When asked about B.G. being a sex offender, she explained

that he was a " Tier 1 sex offender with no restrictions."       When asked about the


charge, R.A. testified that he told a girl to perform oral sex on him when she asked


for money. R.A. denied that B.G. touched the girl and claimed the girl tried to have

the charges dropped.


      After hearing the testimony presented, the trial court ordered that custody of

the children be continued with the state. The trial court approved the updated case


plan, including the change of the case plan goal to adoption, finding it to be in the

best interest of the children' s safety and well-being.

      Thereafter, DCFS filed a petition for termination of parental rights and


certification for adoption. DCFS asked that R.A.' s rights be terminated pursuant to


La. Ch. Code art. 1015( 5)( b),   for abandonment of the children by failing to provide

significant contributions to the children' s care for a period of six consecutive


months, and Ch. Code art. 1015( 6),    failure to comply with her case plan.   In support,


DCFS alleged that R.A. made no child support or parental contributions after the


children entered state custody.    Additionally, DCFS alleged that more than one year

had elapsed since the children were removed from R.A.' s custody and R.A. had not

substantially complied with the court approved case plans.          Specifically, DCFS

maintained that R.A. had not maintained a safe and stable home and was living with

                                               N
a   registered   sex   offender;   had not successfully completed the recommended

substance abuse program; had not maintained employment; and had not completed


parenting intervention.

       In advance of the scheduled eighteen -month review hearing, DCFS reported

that R.A. continued to live with B.G. in Denham Springs. It was noted that during


scheduled visits, R.A. gave the three oldest children money as a treat.         However,


DCFS reported that R.A. made no financial contributions toward the children' s care.


DCFS recommended that custody remain the same with a continued goal of

adoption.    The parents entered stipulations without admissions.         The trial court


approved the case plan, continuing custody with the state in the current placements,

with the case plan goal of adoption.



       On May 4, 2021, the trial court held a hearing on the petition for termination

of parental rights.    The case worker testified about the history of the case and R.A.' s

noncompliance with the case plan.        The case worker acknowledged that R.A. gave


cash to the children on two occasions and sometimes brought them treats and shoes;


however, DCFS did not consider those gifts to be financial contributions toward the

care of the children. The case worker also explained that DCFS was concerned about


R.A.' s housing situation because R.A. chose to reside with a registered sex offender,

which DCFS considered to be an unsafe environment for young girls.

       Based on the evidence presented, the trial court found DCFS proved the


allegations of the petition by clear and convincing evidence.      The trial court further


found that termination of the parents' rights was in the best interests of the children.


After issuing written reasons, the trial court signed a judgment on May 19, 2021,

terminating the parental rights of R.A., D.A., and     R.R.


       R.A. now appeals, arguing that she did comply with her case plan and did not

abandon her children.       She further challenges the trial court' s determination that
termination was in the best interest of the children since the children are now

separated from their siblings.


                                     DISCUSSION


      Title X of the Louisiana Children' s Code governs the involuntary termination

of parental rights in this state. State ex rel. H.A.B., 2010- 1111 ( La. 10/ 19/ 10), 49


So. 3d 345, 367.   The purpose of an involuntary termination proceeding is " to protect

children whose parents are unwilling or unable to provide safety and care adequate

to meet their physical, emotional, and mental health needs, by providing a judicial

process for the termination of all parental rights and responsibilities and for the


certification of the child for adoption."   La. Ch. Code art. 1001.       The focus is not


whether the parent should be deprived of custody, but whether it would be in the

best interest of the child for all legal relations with the parents to be terminated.


State ex rel. J.A., 99- 2905 ( La. 1/ 12/ 00), 752 So. 2d 806, 811.   As set forth in La.


Ch. Code art. 1001:


      Termination of parental rights is to be considered the first step toward
      permanent placement of the child in a safe and suitable home, and if at
       all possible, to achieve the child' s adoption. The procedural provisions
      of this Title shall be construed liberally. The proceedings shall be
      conducted expeditiously to avoid delays in resolving the status of the
      parent and in achieving permanency for children.

       The termination procedure requires that the State establish at least one of the


statutory grounds for termination set forth in La. Ch. Code art. 1015 by clear and

convincing evidence. La. Ch. Code art. 1035; State ex rel. H.A.B.,         49 So. 3d at 368;


see also Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L.Ed.2d 599 ( 1982)

requiring, at a minimum, proof by clear and convincing evidence in termination of

parental rights cases).    Even then, the court should not terminate parental rights


unless it determines that doing so is in the children' s best interest.   See La. Ch. Code


art. 1037B; State ex rel. H.A.B., 49 So. 3d at 368.




                                             9
       Whether termination of parental rights is warranted is a question of fact


subject to the manifest error standard of review. See State ex rel. H.A.B., 49 So. 3d


at 368.        Under the manifest error standard, the appellate court does not decide


whether the factfinder was right or wrong; rather, the appellate court is required to

consider the entire record to determine whether a reasonable factual basis exists for


the finding, and whether the finding is manifestly erroneous or clearly wrong. Hayes

Fund for First United Methodist Church of Welsh, LLC v. Kerr-McGee Rocky

Mountain, LLC, 2014- 2592 ( La. 12/ 8/ 15), 193 So. 3d 1110, 1116.


       In this case, R.A.' s parental rights were terminated pursuant to La Ch. Code


art. 1015( 5)( b) and ( 6),   which provide:



          5)Abandonment of the child by placing him in the physical custody
       of a nonparent, or the department, or by otherwise leaving him under
       circumstances   demonstrating an intention to permanently avoid
       parental responsibility by any of the following:



          b)    As of the time the petition is filed, the parent has failed to provide
       significant contributions to the child' s care and support for any period
       of six consecutive months.




          6)Unless sooner permitted by the court, at least one year has elapsed
       since a child was removed from the parent' s custody pursuant to a court
       order; there has been no substantial parental compliance with a case
       plan for services which has been previously filed by the department and
       approved by the court as necessary for the safe return of the child; and
       despite earlier intervention, there is no reasonable expectation of
       significant improvement in the parent' s condition or conduct in the near
       future, considering the child' s age and his need for a safe, stable, and
       permanent home.


       R.A. contends the trial court erred in finding DCFS proved the grounds of

abandonment by clear and convincing evidence. She argues that her failure to pay

parental contributions is insufficient to terminate her parental rights without proof


that her failure to pay was due to her intention to permanently abandon her children.




                                                Q
She argues that she remained active in the case and never demonstrated an intention


to permanently avoid parental responsibilities.

          The case plans approved by the court required R.A. to make monthly

payments of $125. 00, representing $ 25. 00 per child. At the termination hearing, the

case worker testified that R.A. did not make any of the payments required by her

case plan.'     The case worker stated that DCFS does not consider gifts that R.A. gave


directly to the children to be payments made toward her parental obligation.

Moreover, the gifts were described as $ 5 given to each child on one occasion, $ 10


given to each child on another occasion, as well as items such as a karaoke machine,


shoes, and treats.      Based on the record before us we cannot conclude the trial court


was manifestly erroneous or clearly wrong in finding that R.A. failed to provide

significant contributions toward the care of her children from the time the children


were taken into custody until the time the petition was filed.

          Under the plain language of La. Ch. Code art. 1015( 5)( b), the intent to


permanently avoid parental responsibility is demonstrated by the parent' s failure to

provide significant contributions to the children' s care and support for any period of

six    consecutive     months.     Here, DCFS showed that R.A.            made    no   significant



contributions for a period in excess of one year. Thus, the trial court did not err in


finding that DCFS proved by clear and convincing evidence the statutory ground of

abandonment.         See La. Ch. Code art. 1015( 5)( b).


          Even so, R.A. argues that termination pursuant to La. Ch. Code art. 1015( 5)( b)


was manifestly erroneous because there is no proof in the record that she had the

financial means to make the monthly payments and was unwilling to do so.                       She




2
          We note that at the twelve-month review hearing the case worker indicated that R.A. made
some "    parental contributions to the children"; however, those contributions were not further
described. Thus, even if that representation was correct, the trial court' s determination that R.A.
failed to make significant contributions to the children' s care cannot be considered manifestly
erroneous or clearly wrong. Moreover, on appeal R.A. acknowledges that she did not make the
    25. 00 per child monthly contributions.
                                                 10
maintains that her failure to pay was clearly the result of financial constraints and

that   she     never    demonstrated     an   intention   to   permanently   avoid   parental



responsibilities.
                       However, R.A.' s arguments are undermined by proof in the record

that she was employed or receiving unemployment benefits at various times during

the proceeding.         See State in Interest of T.L., 2021- 0728 (      La. App.    1st Cir.


12/ 22/ 21),      So. 3d (             2021 WL6064211, * 4) ("[   A] parent alleging lack of

employment as just cause for her failure to pay child support must how not only that

she was unemployed but that she was unemployable.").               It is also undisputed that


R.A. received federal stimulus money that included amounts for the children, which

she used to purchase a vehicle rather than making payments toward her case plan

obligation. Furthermore, we find no indication that R.A. asked for a reduction in the


amount of the required monthly payments during these proceedings, despite DCFS' s

consistent reports that she was noncompliant with that requirement of the case plan.


R.A.' s arguments are without merit.


       Although only one ground for termination need be established, in this case

DCFS also produced evidence that R.A. failed to comply with her case plan.               See


La. Ch. Code art. 1015( 6); State ex rel. J.A., 752 So. 2d at 811.           On appeal, R.A.


contends the trial court erred in finding DCFS proved that ground by clear and

convincing evidence, arguing that she " completed most of her case plan and made

substantial progress in any component she did not complete."                 She argues that


instead of recognizing her substantial progress, DCFS moved for termination based

on her relationship with B.G., without determining the nature of his sex offense

conviction or whether he was restricted from interacting with children.           She argues


that DCFS then failed to prove that her relationship with B. G. threatened the

children' s safety.




                                                11
      Louisiana Children' s Code article 1036C pertinently provides:

      Under Article 1015( 6), lack of parental compliance with a case plan

      may be evidenced by one or more of the following:

       1) The parent' s failure to attend court -approved scheduled visitations
      with the child.


       2) The parent' s failure to communicate with the child.


       3) The parent' s failure to keep the department apprised of the parent' s
      whereabouts and significant changes affecting the parent' s ability to
      comply with the case plan for services.

       4) The parent' s failure to contribute to the costs of the child' s foster
      care, if ordered to do so by the court when approving the case plan.

       5) The parent' s repeated failure to comply with the required program
      of treatment and rehabilitation services provided in the case plan.


       6)    The parent' s lack of substantial improvement in redressing the
      problems preventing reunification.


       7)    The persistence of conditions that led to removal or similar
      potentially harmful conditions.

       8)(   a)   The parent' s failure to provide a negative test result for all
      synthetic or other controlled dangerous substances, except for any drug
      for which the parent has lawfully received a prescription, at the
      completion of a reasonable case plan.



       b) For purposes of this Article, " controlled dangerous substance" shall
      have the meaning ascribed in R. S. 40: 961.

      The state' s additional requirement under La. Ch. Code art. 1015( 6) of proving

the lack of any reasonable expectation of significant improvement in the parent' s

conduct in the near future may be evidenced by:

       1) Any physical or mental illness, mental deficiency, substance abuse,
      or chemical dependency that renders the parent unable or incapable of
      exercising parental responsibilities without exposing the child to a
      substantial risk of serious harm, based upon expert opinion or based
      upon an established pattern of behavior[;     or]




       2) A pattern of repeated incarceration of the parent that has rendered
      the parent unable to care for the immediate and continuing physical or
      emotional needs of the child for extended periods of time[;     or]



       3)    Any other condition or conduct that reasonably indicates that the
      parent is unable or unwilling to provide an adequate permanent home


                                             12
         for the child, based upon expert opinion or based upon an established
         pattern of behavior.

La. Ch. Code art. 1036D.


         Reformation sufficient to prevent termination of parental rights requires that

the parent demonstrate a substantial change, such as significantly altering or


modifying the behavior that resulted in the State' s removal of the children from the

parent' s custody. See State in Interest of T.L.,             So. 3d at (      2021 WL 606422


at *   5); State ex rel. S. M.,   99- 0526 ( La. App. 4th Cir. 4/ 28/ 99),   733 So. 2d 159, 167,


writ denied, 99- 2127 ( La. 7/ 21/ 99), 747 So. 2d 36.


         One of the requirements of the case plan was that R.A. " obtain            and maintain




suitable housing that [was] physically safe and [ met] the basic needs of her children

including food, clothing, shelter and transportation."           The case plan specified that


the home must be clean, safe, and drug- free, with electricity, running water, and

food.     By the time of the twelve-month review hearing, R.A. was living in a three-

bedroom home that DCFS may have considered appropriate. However, DCFS made

it clear to R.A. that the home was not considered suitable for purposes of the case


plan because a convicted sex offender also lived there.


         R.A. argues on appeal that the record contains no documentation about B. G.' s


conviction or the nature of the crime other than R.A.' s testimony at the twelve- month

review hearing.      R.A. suggests that DCFS failed in its obligation to investigate the


nature of B.G.' s conviction and assess whether he presented a danger to the children


before taking the position that R.A.' s home was unsuitable.           However, the case plan


required R.A. to allow DCFS to assess her home for safety, which included criminal

background checks of any adults living there.           The case worker testified on multiple


occasions that she advised R.A. that B. G. needed to complete a criminal background


check; however, R.A. was at first evasive about the relationship and then disputed

B.G.' s obligation to work the case plan.         Thus, the record indicates that any lack of


                                                  13
evidence regarding B. G.' s criminal history is attributable to R.A.' s noncompliance

with the case plan.



      R.A. additionally argues that there is no blanket restriction against a parent

cohabitating with a registered sex offender, contending that B.G.' s status as a sex

offender does not automatically create a safety hazard for the children.       R.A.' s


argument in this regard misses the point that reunification with her children was


dependent, in part, on her obtaining " suitable housing" that was, among other things,

 physically safe."    R.A. admittedly chose to live in a home with a registered sex

offender who did not submit to a criminal background check. Furthermore, R.A.


candidly testified about her dependence on B.G., stating she could not care for her

five children without him and that she had no other support system. When all of


these factors are considered together, the trial court' s finding that R.A. failed to

comply with the case plan requirement with regard to housing was not manifestly

erroneous or clearly wrong.


      Furthermore, the trial court' s finding that R.A. failed to comply with the case

plan was not based solely on R.A.' s housing situation.    It is undisputed that R.A.


took steps to address her substance abuse issues and had no positive drug tests after

the children were taken into custody. However, the DCFS case worker testified that

R.A. did not successfully complete the recommended substance abuse treatment

program as required by her case plan and had not reported enrollment in any other

substance abuse program.     R.A. also failed to maintain legal income as required by

her case plan, choosing to quit one job after approximately three months and failing

to provide information about subsequent employment. Further, R.A. failed to make


monthly contributions toward the children' s care. Thus, after considering the entire


record, we find no error in the trial court' s determination that DCFS proved by clear

and convincing evidence that R.A. was not substantially compliant with her case




                                          14
plan and that there was no reasonable expectation of significant improvement in the

near future.


        We also find no merit to R.A.' s additional argument that DCFS failed to make

reasonable efforts to reunify R.A. and her children.        See La. Ch. Code art 682


requiring DCFS to demonstrate that reasonable efforts were made to reunify the
parent and children after the children are removed).      The Children' s Code defines

 reasonable efforts" as "
                            the exercise of ordinary diligence and care by department

caseworkers and supervisors and shall assume the availability of a reasonable

program of services to children and their families." La. Ch. Code art. 603( 25). This


requires DCFS to at least direct parents toward appropriate agencies that may be able

to assist them in meeting their responsibilities and removing the impediments to

reunification with their children.   See State ex rel. A.T., 2006- 0501 ( La. 7/ 6/ 06),


936 So. 2d 79, 86 n.8.


        The case worker testified at hearings throughout this proceeding about the

efforts DCFS made to assist R.A. in achieving all of the requirements of her case

plan.   The case worker indicated that DCFS contacted programs to assist R.A. with


housing in St. Tammany Parish, but none were available at the time. R.A. then chose

to move to Denham Springs with B. G. and chose to remain living with him even

after she was advised that DCFS would not recommend reunification because of it.


Considering the entire record, we cannot conclude that the trial court manifest erred

in finding that DCFS made reasonable efforts to reunify R.A. and her children.

        Finally, we find no error in the trial court' s determination that termination of

R.A.' s parental rights was in the best interest of the children.        The Louisiana


Supreme Court has explained:


               The interests of the parent must be balanced against the child' s
        interest, but the child' s interest is paramount.    More than simply
        protecting parental rights, our judicial system must protect the child' s
        right to thrive and survive. A child has an interest in the termination of
        rights that prevent adoption and inhibit the child' s establishment of


                                            15
       secure, stable, long term, continuous family relationships.      While the
       interest ofa parent is protected in a termination proceeding by enforcing
      procedural rules enacted to insure that the parental rights are not
      thoughtlessly severed, those interests must ultimately yield to the
      paramount interest of the child. Children have a right to live in a safe,
       secure environment and to be reared by someone who is capable of
      caring for them.

State In Interest of C. F., 2017- 1054 ( La. 12/ 6/ 17), 235 So. 3d 1066, 1075 ( citations


omitted).




      The DCFS case worker testified throughout this proceeding about the

children' s progress in their foster homes as well as the efforts the caretakers made

to ensure that the children maintained contact with their siblings. In its oral reasons,


the trial court stated that the need for permanence in these children of varying ages

predominated its termination ruling. The trial court found that the best interests of

the children were served by permanent homes, which was best achieved by the

certified foster homes in which the children had been thriving.     The trial court noted


the children had established bonds with their caretakers and considered the danger


of removal to the long- term health and well-being of each child far outweighed any

other concerns.   In its written reasons, the trial court indicated that the children


needed the stability that adoption provides.

      After thorough review, we find that the record supports the trial court' s

conclusion that termination of R.A.' s parental rights was in the best interest of H.R.,

L.A., J.A., R.A., and E.A.     Thus, we find no error in the trial court' s judgment


terminating R.A.' s parental rights and freeing the children for adoption.

                                   CONCLUSION


      The May 19, 2021 judgment of the trial court terminating the parental rights

of R.A., D.A., and R.R. is affirmed.   Costs of this proceeding are assessed to R.A.

      AFFIRMED.




                                            16